DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 has been amended to require “a powder mixture consists of Mo, and at least one metal of group 5 of the periodic Table, carbon and typical impurities” (emphasis added). There is no support in the Specification that this powder mixture (that forms the sputter target) consists of (and therefore only has) Mo, at least one metal of the group 5 of the Periodic Table, carbon, and typical impurities’ and specifically excludes oxygen from this powder mixture when the sputter target does then comprise oxygen and a specific carbon/oxygen ratio, in addition to the oxygen not explicitly defined as an impurities but as a required element of the powder mixture as taught at para 0049-0050 of the published Specification (US 2016/0254128).
Claim 23 has been amended to require “said sintering body being then formed into said sputtering target”. There is no support in the Specification for this broad and general requirement of the sintering body is “then formed” into the sputtering target. Although the claims are interpreted in light of the Specification, limitations from the specification are not read into the claims (MPEP 2145 VI). Examiner notes that para 0022 and 0069 of the published Specification (see p. 8-9 of Applicant’s Remarks filed 7/18/2022) specifically teaches the sintering body undergoes a “forming process” to provide a “forming texture”, with this “forming process” “attributable to a rolling, forging, or extrusion process”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 26, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 has been amended to require “a powder mixture consisting of a Mo alloy containing at least one metal of group 5 of the Periodic Table” (emphasis added), rendering the claim unclear then as to how oxygen is then present in the sputtering target to have the required carbon/oxygen ratio and oxygen content of 0.04 < at% since the “powder mixture” specifically excludes oxygen by requiring the “consisting of” language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al (US Patent No. 2,678,272) in view of Lemon et al (US 2006/0042728).
With respect to claims 23, 26, and 32-33, Ham discloses a Mo-alloy usable as an electrode (col. 1, lines 1-14), and therefore fully capable of being used as a sputtering target. Ham further discloses the Mo-alloy comprises mixing a powder mixture of consisting of powders of Mo, Nb, carbon powders, and typical impurities of oxygen at less than 0.05%, and sintering (i.e. consolidating) the powder mixture to form a sintering body having a solid solution of Mo and Nb  and a forming texture, with the sintering body then formed into the electrode (i.e. sputtering target) via casting and/or extrusion (col. 4, lines 11-13; col. 6, lines 35-75; col. 7, lines 1-20; col. 8, lines 12-32), wherein elements of the powder mixture define the Mo-alloy electrode (i.e. sputtering target) (col. 1, lines 1-14; col. 4, lines 11-13; col. 6, lines 35-75), and the sintering body consisting of 0.25-10at% (and specifically 5.81 at%) of columbium (i.e. niobium), a carbon/oxygen ratio of >1, and a Mo content of greater than 80 at% (col. 4, lines 67-76; col. 4, lines 1-13; Example 2). Since Ham teaches the claim requirements of mixing (i.e. uniformly distributing) a powder mixture Nb and Mo that is consolidated by sintering to form a solid solution followed by forming of extrusion and/or casting, a prima facie case of either anticipation or obviousness has been established that Ham also teaches the resulting Mo-alloy having a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I). In addition one of ordinary skill would expect approximately zero or negligible standard deviation (i.e. variation) after mixing of the Nb and Mo since the natural tendency of particles is to diffuse evenly throughout a system, especially with mixing, and therefore Ham satisfies the equation of the standard deviation  being approximately zero to be less than or equal to 5-9.2 at% x 0.15. Ham further discloses forming the Mo-alloy at elevated temperatures in addition to limiting oxygen to less than 0.005 at% or less than 0.025 at% and adding carbon to eliminate detrimental oxides (col. 1, lines 26-31; col. 2, lines 1-56; col. 3, lines 1-20; Example 2).
However Ham is limited in that while sintering is taught be at 14000-20000 psi (greater than 100 MPa) and at a temperature of 2400-2900oF (~1300-1600oC) followed by extrusion (col. 6, lines 35-75; col. 8, lines 1-20; col. 8, lines 12-26), a particular orientation and grain size distribution is not suggested.
Lemon teaches a sintered Mo-alloy used as a sputtering target (abstract), wherein the sintered Mo-alloy contains Nb (para 0132). Lemon further teaches that for sintering, Mo powder (along with Nb) is placed in a mold and pressed at a pressure of at least 100 MPa while heated at a temperature of at least 1785-2200oC (para 0022 and 0084-0085), which yields the sintered Mo-alloy (i.e. sputtering target) having a fine grain size and uniform grain size and texture (i.e. grain size distribution) (para 0005-0006, 0008, 0055-0056, and 0081), and a theoretical density (i.e. relative density) of 90% or more (para 0029 and 0121-0122; claim 81).
It would have been obvious to one of ordinary skill in the art to sinter at the temperature and pressure of Lemon for the sintering of Ham to gain the advantage of a sintered Mo-alloy having a fine grain size, uniform grain size, and uniform texture.
In summary, the combination of references Ham and Lemon teaches sintering at temperatures and pressures followed by extrusion of Lemon the Mo-alloy of Ham. Since the combination of references teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of sintering followed by further forming of extrusion, a prima facie case of either anticipation or obviousness is established that the combination of references also teaches the resulting sintered Mo-alloy (i.e. sputtering target) having properties of a dominant orientation of 110 in a forming direction, a dominant orientation of 110 in a forming direction characterized by having a higher degree of deformation, at least one dominant orientation of at least 100 or 111 perpendicular to the forming direction, and measuring at least one orientation of 100 or 111 satisfying a grain size distribution of d90/d50 < 5, as evidenced by Applicant’s published Specification at para 0022 teaching that extrusion after sintering results in dominant orientations in the forming direction and 0053 teaching that sintering pressure and temperature results in the desired grain size distribution (MPEP 2112.01, Section I).
With respect to claim 34, modified Ham further discloses the Mo-alloy is sintered into a self-supported rod (col. 6, lines 35-75), which is considered to read on a shape of a tube.
Claims 23, 26, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP No. 2002327264).
With respect to claims 23, 26, and 32-33, Murata discloses a sintered (i.e. consolidated) Mo-alloy as a sputtering target consisting of a composition of either 5-10 at% of V (Table 1, Examples 11-12) or 6-12 at% of Nb (Table 1, Examples 18-19), the balance being of Mo, inevitable impurities, an O content of 300 ppm or less and a C content of 500 ppm or less (resulting in a carbon/oxygen ratio of >1), the sputtering target formed by mixing a powder mixture of Mo and either Nb or V powders and then pressing and sintering (i.e. consolidating) to form a sintering body of the composition (abstract; para 0011, 0013-0014, 0037-0039, and 0046). Since Murata teaches the claim requirements of mixing (i.e. uniformly distributing) a powder mixture Mo and either V or Nb in solution that is then consolidated via pressing and sintering to form a solid solution of a sintered body followed by the sintered body formed via hot plastic working into the sputtering target (para 0019, 0041, and 0046), a prima facie case of either anticipation or obviousness is established that Murata also teaches the resulting sputtering target of the Mo-alloy has a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I). In addition one of ordinary skill would expect approximately zero or negligible standard deviation (i.e. variation) after mixing of the Mo and either Nb or V since the natural tendency of particles is to diffuse evenly throughout a system, especially with mixing, and therefore Murata satisfies the equation of the standard deviation  being approximately zero to be less than or equal to (5 at% to 12 at%) x 0.15. Murata further discloses the sputtering target has the Nb or V dissolved in Mo (para 0016-0019), and therefore has a forming texture. Murata also discloses forming the sputtering target to have a diffusion phase to suppress (i.e. stop or prohibit) oxidation (para 0029), with the sputtering target thus desirably free of oxides. Murata further discloses the Mo-alloy includes oxygen at 300 ppm (0.03 at%) or less (para 0013), wherein a relative density is preferably 98% or more (abstract; para 0021), such as 99% or more (Table 1, Example 19), or 99-100% (Table 1). Murata also discloses the pressing and sintering to form the sputtering target is by hot isostatic press (HIP) sintering at 120-150 MPa at a temperature of 1300oC (para 0046 and 0056). Since Murata teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of HIP sintering, a prima facie case of either anticipation or obviousness has been established that Murata also teaches the resulting sputtering target of Mo-alloy having properties of a dominant orientation of 110 in a forming direction, a dominant orientation of 110 in a forming direction characterized by having a higher degree of deformation, at least one dominant orientation of at least 100 or 111 perpendicular to the forming direction, and measuring at least one orientation of 100 or 111 satisfying a grain size distribution of d90/d50 < 5, as evidenced by Applicant’s published Specification at para 0022-0025 teaching that hot plastic working techniques after sintering results in orientations of at least 100 and 111 in the forming direction and 0053 teaching that sintering pressure and temperature results in the desired grain size distribution.
Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Murata (JP No. 2002327264) as applied to claim 23 above, and further in view of Reis et al (US 2006/0172454).
With respect to claim 34, the reference is cited as discussed for claim 23. However Murata is limited in that while the sputtering target is flat or plate-shaped (para 0048), the sputtering target being tubular is not suggested.
Reis teaches a sputtering target comprising Mo-alloy containing 6 wt% (~6.18 at%) Nb, a Mo content of 94 wt% (~93.81 at%), and each of carbon and oxygen being less than 30 ppm (abstract; para 0036; claim 12), resulting in a ratio of carbon/oxygen at 30ppm/30ppm = 1. Reis further teaches the Mo-alloy is usable as a high temperature material for vacuum applications such as sputtering targets (para 0018 and 0030), which are formed by mixing a powder mixture of a Mo alloy powder followed by consolidating via pressing and sintering (para 0050-0055), followed by further forming of extruding (para 0056-0059). Reis further teaches uniformly distributing Mo and Nb prior to sintering and then forming a solid solution of Mo and Nb (para 0025 and 0100), wherein the powder mixture defines the sputtering target (para 0050-0055), and wherein the sputtering target is either shaped as a disk (i.e. plate) or tubular (abstract), with tubular resulting in properties of fine uniform grain size and texture uniform throughout and strain-free (para 0050 and 0063).
It would have been obvious to one of ordinary skill to have the sputtering target of Murata be tubular as taught by Reis to gain the advantages of the sputtering target having a fine uniform grain size and texture uniform throughout and strain-free. It further would have been obvious that since the Reis recognizes the similarities of planar and tubular sputtering targets for Mo-alloys, it would have been obvious to one of ordinary skill in the art to have the sputtering target of Murata be a tubular sputtering target taught by Reis as it is merely the selection of functionally similar Mo-alloy sputtering targets recognized in the prior art, and one of ordinary skill would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant’s Remarks on p. 7-19 filed 7/18/2022 are addressed below.

Claim Objections
Claim 26 has been amended to depend from claim 23; this previous objection is withdrawn.

112 Rejections
Claim 23 has been amended to clarify “a powder mixture consists of Mo, and at least one metal of group 5 of the periodic Table, carbon and typical impurities”; this previous 2nd paragraph rejection is maintained in view of the new reasoning above.
Claim 23 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.
Claim 23 has been amended to clarify that “said sintering body being formed into said sputtering target”; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
On p. 11-1, Applicant argues that “a sputtering target is an electrode” is “factually incorrect”, and provides additional arguments 1) through 4).
The Examiner disagrees in view of Lewis (US Patent No. 3,438,885, published in 1969) specifically stating at col. 1, lines 23-37 that “The present invention relates to the field of cathodic sputtering and can be advantageously used to prepare cathodes or negative electrodes which are employed for the sputtering“ (emphasis added) and in a “cathodic sputtering process, the negative electrode is bombarded with positive ions present as a result of the filling gas becoming ionized. This bombardment of the electrode by the positive ions causes an ejection of particles from the electrode which may be deposited in the form of a film onto the positive electrode or onto a substrate placed between the negative and positive electrodes” (emphasis added). Lewis further states that the sputtering target or negative electrode is formed by powder metallurgy of mixing powders and compressing and firing (i.e. sintering) (col. 2, lines 10-23) and made into “the form of a thin slab with shape and dimensions appropriate to the electrode assembly into which it is to be incorporated” (emphasis added), similar to how the electrode of Ham is formed. Davidse (US Patent No. 3,471,396, also published in 1969) states at col. 3, lines 45-49 that for sputtering “The target electrode 10 may be any 45 conductive material including metals such as aluminum, molybdenum, gold, platinum or copper and alloys of metals as well as semiconductors such as silicon and germanium” (emphasis added), with “The output of the impedance matching circuit is connected to 55 target electrode 10 to result in the stimulation of a glow discharge in the gas in chamber 11 which in turn causes the sputtering of the conductive material in the target electrode 10 and the deposition of a coating of sputtered material onto the surface of substrate 12” (emphasis added).  Thus the electrode comprising Mo-alloy of Ham is fully capable of being used as a sputtering target, as Lewis and Davidse have demonstrated.
In contrast, Applicant has provided no evidence showing that an electrode, let alone the electrode of Mo-alloy of Ham, is not capable of being used as a sputtering target.
Regarding Applicant’s arguments 1) through 4):
Argument 1) on p. 12-13: Applicant’s argument is directed to the intended use of the claimed composition, where a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art meets the claim. As discussed above, the structure of the electrode of Mo-alloy taught by Ham is capable of being a sputtering target as evidenced by Lewis and Davidse.
Argument 2) on p. 14: Applicant’s argument is again directed to the intended use, and thus has been addressed above for Argument 1). In addition, claim 23 does not require a final sintered product, but instead has been amended to require the “sintering body then formed into said sputtering target”, with “then formed” unspecified by claim 23, and thus is broadly and reasonably interpreted as any process done unto the “sintering body”, which Ham teaches.
Argument 3) on p. 13: Ham teaches the electrode of Mo-alloy that inherently has a relative density, but does not specify a particular relative density. Lemon is cited with Ham to bridge this gap.
Argument 4) on p. 13: Claim 23 requires “then formed” to yield the texture; Ham teaches the sintering body is then formed by an additional process such as casting or extrusion, which reads on claim 23. While claim 23 is interpreted in light of the Specification, limitations (such as particular processes of “then formed”) from the Specification are not read into the claims (MPEP 2145 VI).
On p. 14-16, Applicant argues that certain numbered Examples and Table 1 of Lemon, in combination with Ham, constitute a teach away of the claimed embodiment.
The Examiner disagrees, and does not understand Applicant’s rebuttal of the combination of Lemon with Ham since Lemon does not contain numbered Examples nor a Table 1, nor do para 0034 and 0036 of Lemon teach electron beam melting, plasma melting, or plasma dissolution as argued by Applicant.
On 16-17, Applicant argues that Murata is directed to pure Mo-sputtering targets containing 99wt% Mo and sintering at 1780-2175oC, with the combination of Murata with Ham not teaching the limitations of claim 23.
The Examiner disagrees, and does not understand Applicant’s rebuttal of Murata since Murata specifically teaches in the Basic-Abstract the sputtering target comprises 2-50 at% of V and/or Nb with a remainder of Mo, and no combination of Murata with Ham (regarding the sintering) was presented in the previous Office Action nor the present Office Acton as argued by Applicant.
All other arguments on p. 18-19 to claim 34 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794